           Case 3:19-cv-05711-EMC Document 80 Filed 05/21/21 Page 1 of 21




 1   Richard T. Drury (SBN 163559)
     richard@lozeaudrury.com
 2   Rebecca Davis (SBN 271662)
     rebecca@lozeaudrury.com
 3   LOZEAU DRURY LLP
     1939 Harrison St., Suite 150
 4   Oakland, CA 94607
     Telephone: (510) 836-4200
 5   Facsimile: (510) 836-4205

 6   [Additional counsel appearing on signature page]

 7   Attorneys for Plaintiff and the Alleged Classes

 8
 9
                                UNITED STATES DISTRICT COURT
10                            NORTHERN DISTRICT OF CALIFORNIA

11
12    ABANTE ROOTER AND PLUMBING,                          Case No. 3:19-cv-05711-EMC
      INC., individually and on behalf of all others
13    similarly situated,                                  PLAINTIFF’S REPLY IN SUPPORT
                                                           OF MOTION FOR CLASS
14                          Plaintiff,                     CERTIFICATION

15    v.
                                                           Hearing: June 10, 2021
      TOTAL MERCHANT SERVICES, LLC, a                      Time: 1:30 p.m.
16
      Delaware limited liability company,                  Judge: Hon. Edward M. Chen
17                                                         Location: Courtroom 5, 17th Floor
                            Defendant.                     Complaint Filed: September 11, 2019
18
19
20
21
22

23
24
25
26
27
28   PLAINTIFF’S REPLY ISO                             i
     MOTION FOR CLASS CERTIFICATION
            Case 3:19-cv-05711-EMC Document 80 Filed 05/21/21 Page 2 of 21




 1                                                      TABLE OF CONTENTS
 2   TABLE OF AUTHORITIES ...................................................................................................... iv
 3   I.       INTRODUCTION .............................................................................................................1
 4   II.      ARGUMENT......................................................................................................................2
 5            A.        As A Preliminary Matter, TMS’s Attempt To Distinguish Triumph From
                        Total Merchant Supplies, LLC Is Not Supported By The Record—Though It
 6                      Admittedly Highlights Some of the Common Issues Impacting Every Class
 7                      Member.. .................................................................................................................2
              B.        Plaintiff Has Provided Sufficient Evidence To Establish Numerosity. .............4
 8
              C.        TMS’s Attacks On Commonality, Typicality, Predominance, And Superiority
 9                      (Or Manageability) Are Based On A Faulty Premise—No Individualized
10                      Inquiries Will Be Necessary Because All Of The Calls Placed By Triumph
                        Could Have Resulted In The Sale Of A TMS Product Or Service....................6
11                      1.         TMS’s claim that individualized inquiries are necessary to determine
12                                 which products were pitched to each call recipient prematurely raises
                                   a merits issue and ultimately misunderstands TCPA liability. .............6
13
                        2.         TMS’s remaining attack on typicality is a red herring—regardless of
14                                 the source of lead information, no evidence of consent exists.. ..............9

15                      3.         TMS’s opposition overlooks the numerous other common questions
                                   that predominate in this action. ..............................................................10
16
              D.        Plaintiff And Its Counsel Will Continue To Adequately Represent The Class
17                      ................................................................................................................................11

18            E.        Certification Pursuant To Rule 23(b)(2) Is Appropriate Here. .......................13

19            F.        The Class Definition Is Not Speculative, And Certification Pursuant To Rule
                        23(b)(3) Is Appropriate........................................................................................15
20
     III.     CONCLUSION ................................................................................................................15
21
22

23
24
25
26
27
28   PLAINTIFF’S REPLY ISO                                                  ii
     MOTION FOR CLASS CERTIFICATION
           Case 3:19-cv-05711-EMC Document 80 Filed 05/21/21 Page 3 of 21




 1                                                 TABLE OF AUTHORITIES
 2   Abante Rooter & Plumbing, Inc. v. Alarm.com Inc., No. 15-CV-6314-YGR, 2017 WL 1806583,
 3                      (N.D. Cal. May 5, 2017) ......................................................................................8, 9
 4   Abboud v. Agentra, LLC, No. 3:19-CV-00120-X, 2020 WL 5526557
 5                      (N.D. Tex. Sept. 14, 2020) .......................................................................................6
 6   Ambrosia v. Cogent Commc'ns, Inc., 312 F.R.D. 544, 552 (N.D. Cal. 2016) .................................5
 7   Blair v. CBE Grp., Inc., 309 F.R.D. 621 (S.D. Cal. 2015) ..............................................................5
 8   Brown v. DirecTV, LLC, 330 F.R.D. 260 (C.D. Cal. 2019).............................................................8
 9   Chinitz v. Intero Real Est. Servs., No. 18-CV-05623-BLF, 2020 WL 7391299
10                      (N.D. Cal. July 22, 2020) .........................................................................................8
11   Henderson v. Bank of New York Mellon, 322 F.R.D. 432 (D. Mass. 2017) ..................................13
12   Herrera v. LCS Fin. Services Corp., 274 F.R.D. 666 (N.D. Cal. 2011) ........................................15
13   In re Live Concert Antitrust Litig., 247 F.R.D. 98 (C.D. Cal. 2007) ...............................................7
14   In re Northrop Grumman Corp. ERISA Litig., No. CV 06-06213 MMM JCX, 2011 WL 3505264
15                      (C.D. Cal. Mar. 29, 2011) ......................................................................................12
16   Kristensen v. Credit Payment Servs., 12 F. Supp. 3d 1292 (D. Nev. 2014) ..............................8, 10
17   Lee v. Stonebridge Life Ins. Co., 289 F.R.D. 292 (N.D. Cal. 2013) ................................................6
18   McCurley v. Royal Seas Cruises, Inc., 331 F.R.D. 142 (S.D. Cal. 2019) ......................................10
19   Pavloff v. Cardinal Logistics Mgmt. Corp., No. CV 20-00363 PA (KKX), 2020 WL 6821072
20            (C.D. Cal. Oct. 7, 2020) .......................................................................................................5
21   Raffin v. Medicredit, Inc., No. CV154912GHKPJWX, 2017 WL 131745
22                      (C.D. Cal. Jan. 3, 2017) .........................................................................................14
23   Ralston v. Mortg. Invs. Grp., Inc., No. 5:08-CV-00536-JF PSG, 2012 WL 629238
24                      (N.D. Cal. Feb. 27, 2012).........................................................................................5
25   Sali v. Corona Reg'l Med. Ctr., 909 F.3d 996 (9th Cir. 2018).........................................................4
26   Schmitt v. Younique LLC, No. SACV171397JVSJDEX, 2019 WL 1431906
27
28   PLAINTIFF’S REPLY ISO                                              iii
     MOTION FOR CLASS CERTIFICATION
            Case 3:19-cv-05711-EMC Document 80 Filed 05/21/21 Page 4 of 21




 1                        (C.D. Cal. Jan. 10, 2019) .......................................................................................13
 2   Smith v. Cardinal Logistics Mgmt. Corp., No. 07-2104 SC, 2008 WL 4156364
 3                        (N.D. Cal. Sept. 5, 2008) .......................................................................................10
 4   Tyson Foods, Inc. v. Bouaphakeo, 136 S.Ct. 1036 (2016) ............................................................15
 5   Williams Corp. v. Kaiser Sand & Gravel Co., 146 F.R.D. 185 (N.D. Cal. 1992) .........................12
 6   Wortman v. Air New Zealand, 326 F.R.D. 549 (N.D. Cal. 2018) ....................................................5
 7   Zepeda v. PayPal, Inc., No. C 10-1668 SBA, 2017 WL 1113293 (N.D. Cal. Mar. 24, 2017)......14
 8
 9   STATUTES, RULES, SECONDARY SOURCES
10   Fed. R. Civ. P. 23, et seq..................................................................................................................5
11
12

13
14
15
16
17
18
19
20
21
22

23
24
25
26
27
28   PLAINTIFF’S REPLY ISO                                                iv
     MOTION FOR CLASS CERTIFICATION
          Case 3:19-cv-05711-EMC Document 80 Filed 05/21/21 Page 5 of 21




 1                         MEMORANDUM OF POINTS AND AUTHORITIES
 2   I.      INTRODUCTION
 3           Try as it may, Defendant Total Merchant Services, LLC’s (“Defendant” or “TMS”) cannot
 4   show that class certification is inappropriate here. TMS’s primary argument, repeated throughout
 5   its brief, is its claim that it cannot be held vicariously liable for the actions of its marketer,
 6   Triumph Merchant Solutions, LLC (“Triumph”). Because Triumph placed calls on behalf of
 7   several merchant processing companies, so the theory goes, individualized inquiries are necessary
 8   to determine which company’s products were pitched on each call. TMS claims this defeats
 9   commonality, typicality, predominance, and superiority.
10           Fortunately for the thousands of members of the proposed class, TMS’s argument
11   unravels. First, because TCPA liability attaches at the time a call is made, TMS’s liability does
12   not depend on the subsequent contents of each call. Further, TMS’s argument prematurely
13   attempts to raise a merits issue. At class certification, the question is whether TMS’s liability can
14   be resolved on a class wide basis using common evidence. As TMS’s opposition confirms,
15   Triumph’s promotion of TMS’s products and services did not vary in any substantive way with
16   respect to any of the calls, and TMS’s vicarious liability will be decided based on evidence
17   common to all of the proposed class members.
18           TMS’s back up arguments fare no better. TMS attacks numerosity on the supposed
19   grounds that Plaintiff has not offered admissible evidence to identify the exact number of class
20   members. TMS overlooks Triumph’s calling records, and its argument misstates the burden at
21   certification. At this stage, the Court may make a reasonable estimate as to the size of the class
22   based on the available evidence, and Plaintiff has presented the Court with sufficient evidence to
23   show that under any estimate, joinder would be impossible.
24           TMS also claims that Plaintiff is inadequate to serve as the class representative. In setting
25   out this argument, TMS focuses on Plaintiff’s designee’s inability to recall with precision the
26   details of telephone calls that occurred years ago while ignoring the fact that Plaintiff’s testimony
27   accurately recalled the substance of those calls and the litigation. TMS also faults Plaintiff for not
28   PLAINTIFF’S REPLY ISO                               1
     MOTION FOR CLASS CERTIFICATION
           Case 3:19-cv-05711-EMC Document 80 Filed 05/21/21 Page 6 of 21




 1   appearing personally at the mediation—where the parties’ lawyers were set to negotiate the
 2   various intricacies of a class action settlement. Ultimately, and contrary to TMS’s assertions,
 3   Plaintiff has vigorously prosecuted this action on behalf of the proposed Class that it seeks to
 4   represent.
 5          TMS next asserts that certification under Rule 23(b)(2) would be improper because the
 6   primary relief sought in the litigation is monetary. This argument misunderstands hybrid class
 7   certification. Indeed, courts routinely certify classes for both injunctive relief pursuant to Rule
 8   23(b)(2) and monetary relief pursuant to Rule 23(b)(3). This is sought here.
 9          Finally, TMS claims that limiting the class to calls that “could” have resulted in the sale of
10   a TMS product or service renders the definition speculative. This is untrue. The definition merely
11   conforms to the evidence produced in the case. Indeed, as Triumph confirmed, all of the calls that
12   it placed could have resulted in the sale of TMS’s product or service. Thus, the class is comprised
13   of all individuals who received a call from Triumph on their cellular telephone as these were all
14   calls made on behalf of TMS.
15          As such, and as explained below, each of TMS’s arguments against certification falls
16   apart, and the Court should certify the proposed Class.
17   II.    ARGUMENT
18          A.      As A Preliminary Matter, TMS’s Attempt To Distinguish Triumph From
                    Total Merchant Supplies, LLC Is Not Supported By The Record—Though It
19
                    Admittedly Highlights Some of the Common Issues Impacting Every Class
20                  Member.

21          Prior to setting out its argument against certification, TMS seeks to trick the Court into

22   thinking that Triumph and Total Merchant Supplies, LLC (“TMSupplies”) are actually separate,

23   operational entities. According to TMS, TMSupplies is a “distinct entity” and also one of TMS’s

24   sales representatives. (Def. Opp. at 2.) TMS further claims that Triumph’s designee, Jason Heil1,

25   “appears to be unaware that TMSupplies is an active California limited liability company which

26   continues to transact business with TMS.” (Id.)

27
     1                                                         (Triumph Agreement, Dkt. 74-8, pg. 18.)
28   PLAINTIFF’S REPLY ISO                              2
     MOTION FOR CLASS CERTIFICATION
          Case 3:19-cv-05711-EMC Document 80 Filed 05/21/21 Page 7 of 21




 1            TMS is mistaken. Triumph’s designee confirmed that TMSupplies ceased operations in
 2   2017 or 2018. (Dkt. 75-4, at 39:19-40:18.) At that time, Triumph “inherited” the dialing system
 3   and phone tree system from TMSupplies, along with its chairs, computers, cubicles, pens, and
 4   paper. (Triumph Depo. Tr., additional excerpts of which are attached hereto as Ex. A, at 59:10-
 5   60:2.)
 6                                  (See Triumph Agreement, Dkt. 74-8, pg. 28.)
 7            Unable to avoid this reality, TMS attempts to create distinctions where none exist. First,
 8   TMS claims that TMSupplies and Triumph have separate agreements with TMS. (See
 9   Declaration of Darren McCaffrey, attached as Exhibit A to Def. Opp. (“McCaffrey Decl.”) ¶¶ 6-
10   12.) Yet, TMS has been unable to produce these supposed separate agreements. Instead, TMS
11   tries to invent separate agreements by claiming that the addendum between TMS and Triumph
12   only “adopted and incorporated the terms” of the TMSupplies agreement. (See id. ¶ 10.) This is
13   incorrect.
14   (Triumph Agreement, Dkt. 74-8, pg. 28.)
15            Second, TMS claims that both TMSupplies and Triumph have unique agent profile
16   numbers—38566 and 44884, respectively. (McCaffrey Decl. ¶¶ 8, 13.) For this reason, TMS
17   claims that Triumph has not submitted any merchant applications with its account (id. ¶ 20),
18   while TMSupplies has submitted applications as recently as March 2021 (id. ¶ 7). This is no
19   defense:
20
21              (Triumph Agreement, Dkt. 74-8, pg. 28.) Triumph’s designee also testified that both
22   profile numbers are associated with Triumph. (Ex. A, at 45:17-46:7.)
23            Third, TMS asserts that it provided TMSupplies with InfoFree leads but did not do the
24   same for Triumph. (See McCaffrey Decl. ¶¶ 21-23.) TMS thus insinuates that Triumph must have
25   obtained the InfoFree leads on its own. This claim is quickly debunked by reviewing InfoFree’s
26   response to the subpoenas served by Plaintiff, which sought documents concerning InfoFree’s
27   relationship(s) with Triumph and TMS. (See Declaration of Patrick H. Peluso (“Peluso Decl.”) ¶
28   PLAINTIFF’S REPLY ISO                             3
     MOTION FOR CLASS CERTIFICATION
          Case 3:19-cv-05711-EMC Document 80 Filed 05/21/21 Page 8 of 21




 1   3, attached hereto as Grp. Ex. B.) In response, InfoFree was unable to produce any standalone
 2   agreements with Triumph. (Id. ¶ 5.) Instead, InfoFree only possessed an agreement with TMS, in
 3   which TMS agreed to pay for its high producing sales representatives to obtain sales leads. (Id. ¶
 4   6; see also Dkt. 75-5.) One of the accounts paid for by TMS was associated with Triumph’s
 5   phone number and was in the name of Chris Heil, one of Triumph’s owners. (Peluso Decl. ¶ 7.)
 6   InfoFree also produced call records between itself and Chris Heil, in which Mr. Heil answers the
 7   phone as “Triumph Merchant Solutions.” (Id. ¶ 8.) The evidence confirms that TMS purchased
 8   InfoFree leads for Triumph, not TMSupplies.
 9          Ultimately, TMS is laying the groundwork to disclaim liability for Triumph’s
10   telemarketing activity at summary judgment and trial. In the process, however, TMS ignores both
11   the facts of record as well the fact that the answers to these questions will be common across the
12   entire class. Indeed, common evidence will be used to show whether: (1) TMS has separate
13   agreements with both TMSupplies and Triumph, (2) the agent profile numbers 38566 and 44884
14   are both associated with Triumph, (3) TMS accepted the benefits of Triumph’s calling activity by
15   approving applications submitted through both agent profile numbers, and (4) TMS provided
16   InfoFree leads to Triumph by providing an account to its owner, Chris Heil. All of these
17   questions are subject to common proof and will be resolved within a single stroke.
18          B.      Plaintiff Has Provided Sufficient Evidence To Establish Numerosity.
19          TMS’s first attack against certification claims that Plaintiff has failed to establish
20   numerosity. (Def. Opp. at 7-9.) TMS falls short. Notably, TMS doesn’t actually assert that the
21   class is not sufficiently numerous. Instead, TMS claims that Plaintiff has not presented the Court
22   “with any material that will likely lead to admissible evidence to establish anyone other than
23   Plaintiff received a telephone call from Triumph on their cellular telephone”. (Id. at 9.) This, of
24   course, misstates the evidentiary burden at class certification.
25          At certification, “a district court is not limited to considering only admissible evidence in
26   evaluating whether Rule 23’s requirements are met.” Sali v. Corona Reg'l Med. Ctr., 909 F.3d
27   996, 1005 (9th Cir. 2018) (citing In re Zurn Pex Plumbing Prod. Liab. Litig., 644 F.3d 604, 612-
28   PLAINTIFF’S REPLY ISO                             4
     MOTION FOR CLASS CERTIFICATION
          Case 3:19-cv-05711-EMC Document 80 Filed 05/21/21 Page 9 of 21




 1   13 (8th Cir. 2011)). Rather, a court “may consider all material evidence submitted by the parties”.
 2   Blair v. CBE Grp., Inc., 309 F.R.D. 621, 627 (S.D. Cal. 2015) (citation omitted). Moreover,
 3   declining to consider evidence proffered at the certification stage on the basis of admissibility
 4   alone is an abuse of discretion. Id. at 1006. Rather, “an inquiry into the evidence’s ultimate
 5   admissibility should go to the weight that evidence is given at the class certification stage.” Id.
 6            More to the point, the numerosity inquiry simply asks whether the class “is so numerous
 7   that joinder of all members is impracticable.” Fed. R. Civ. P. 23(a)(1). The requirement may be
 8   met “[w]here the exact size of the class is unknown but general knowledge and common sense
 9   indicate that it is large.” Pavloff v. Cardinal Logistics Mgmt. Corp., No. CV 20-00363 PA
10   (KKX), 2020 WL 6821072, at *3 (C.D. Cal. Oct. 7, 2020) (quoting Turcios v. Carma Labs., Inc.,
11   296 F.R.D. 638, 645 (C.D. Cal 2014)). A “reasonable estimate” based on the information at hand
12   is sufficient for class certification. See Wortman v. Air New Zealand, 326 F.R.D. 549, 556 (N.D.
13   Cal. 2018) (“The plaintiff does not need to allege a precise number of class members, but may
14   make a reasonable estimate.” (citation omitted)). Generally, “a class greater than forty often
15   satisfies the requirement.” Ambrosia v. Cogent Commc'ns, Inc., 312 F.R.D. 544, 552 (N.D. Cal.
16   2016).
17            TMS fails to point to any evidence to suggest that the proposed class is insufficiently
18   numerous. Indeed, Triumph’s calling records reveal that it placed more than 684,501
19   telemarketing calls during the class period, including 56,979 calls to 37,220 individual cellular
20   telephone owners. (Dkt. 75-1 ¶¶ 5-8.) And there is nothing improper about Plaintiff’s reliance on
21   its counsel’s review of admissible evidence to support certification. See, e.g., Ralston v. Mortg.
22   Invs. Grp., Inc., No. 5:08-CV-00536-JF PSG, 2012 WL 629238, at *4 (N.D. Cal. Feb. 27, 2012)
23   (permitting the use of an attorney’s declaration regarding a review of documents central to the
24   case at certification). At certification, the question is whether the class is so numerous that joinder
25   is impractical, not whether every member has been identified with materials that may be
26   admissible at trial. Plaintiff’s evidence readily clears this hurdle. Ultimately, even if TMS takes
27   issue with the methodology employed to identify individual class members, common sense still
28   PLAINTIFF’S REPLY ISO                              5
     MOTION FOR CLASS CERTIFICATION
         Case 3:19-cv-05711-EMC Document 80 Filed 05/21/21 Page 10 of 21




 1   dictates that the proposed class will easily surpass the 40-member threshold. At a later date, and
 2   to the extent necessary, proving class membership can be further supported by class member
 3   declarations or phone bills. See Abboud v. Agentra, LLC, No. 3:19-CV-00120-X, 2020 WL
 4   5526557, at *4 (N.D. Tex. Sept. 14, 2020) (“potential class members could present phone bills, or
 5   other forms of proof, showing that phone numbers used by Agentra called their phone.”).
 6          Because Triumph placed calls to tens of thousands of cellular telephone owners, the Court
 7   should find that the proposed Class is sufficiently numerous.
 8          C.      TMS’s Attacks On Commonality, Typicality, Predominance, And Superiority
                    (Or Manageability) Are Based On A Faulty Premise—No Individualized
 9
                    Inquiries Will Be Necessary Because All Of The Calls Placed By Triumph
10                  Could Have Resulted In The Sale Of A TMS Product Or Service.

11          For its argument-in-chief, TMS asserts that commonality (def. opp. at 10-11), typicality

12   (id. at 12-13), predominance (id. at 16-18), and superiority (or manageability) (id. at 18-19)

13   haven’t been met because “the only way for the Court to determine whether a call was placed to

14   ‘promot[e] TMS’ products or services,’ as set forth in the putative class definition, is to engage in

15   an individual inquiry of each putative class member to determine the contents of the actual

16   telephone call placed by Triumph” (id. at 17). TMS also asserts that typicality cannot be met

17   because some of the class members contact information may have come from a different source.

18   (Id. at 12-13.) Both of these arguments fall apart.

19                  1.      TMS’s claim that individualized inquiries are necessary to determine
                            which products were pitched to each call recipient prematurely raises
20                          a merits issue and ultimately misunderstands TCPA liability.
21          TMS’s repeated assertion that there is no way to determine which calls were placed by

22   Triumph on behalf of TMS (as opposed to any of the other merchant processing companies)

23   misunderstands its liability under the TCPA and the fact that TMS’s liability for Triumph’s

24   actions will be proven using evidence common to all class members.

25          Under the TCPA, liability attaches at the time the call is made, not when the caller pitches

26   a product after the call is answered. Lee v. Stonebridge Life Ins. Co., 289 F.R.D. 292, 295 (N.D.

27   Cal. 2013) (emphasis added). As Triumph’s designee explained to TMS’s counsel, all of the calls

28   PLAINTIFF’S REPLY ISO                             6
     MOTION FOR CLASS CERTIFICATION
         Case 3:19-cv-05711-EMC Document 80 Filed 05/21/21 Page 11 of 21




 1   were made for the purpose of soliciting sales of “credit card processing” services, including
 2   TMS’s services. Triumph’s designee explained the calling process as follows:
 3          Q. A call will be placed by Triumph to a merchant?
 4          A. Correct.

 5          Q. I believe you indicated Triumph would identify itself as, quote, unquote,
            merchant services?
 6
            A. Correct.
 7          Q. And Triumph would then inquire into the needs of the merchant? And by
 8          needs I'm referring to credit card processing needs of the merchant.
            A. Right, yeah.
 9
            Q. In the course of that communication did Triumph determine which one of any
10          of those five entities we discussed earlier could provide the most cost effective
            services to the merchant?
11
            A. Correct.
12
     (Dkt. 75-4, at 101:16-102:5.) Hence, at the time the calls were placed, all of the calls could have
13
     resulted in the sale of a TMS product or service. Triumph did not, as TMS suggests, place some
14
     calls for the purposes selling products of another company and others to sell TMS’s products.
15
     Rather, all of the calls placed by Triumph solicited the sale of merchant processing systems
16
     generally. That Triumph did not end up selling a TMS product or service on every call does not
17
     mean that TMS wasn’t promoted during or after the call. Indeed, Triumph’s designee testified that
18
     even after Triumph attempted to sell one of the merchant processor’s products, if the processor
19
     rejected the application, Triumph would then try to sell another processor’s products, such as
20
     TMS. (Id. at 102:25-103:7.) As such, individualized inquiries into the subject of each call are
21
     unnecessary because all of the calls were made for the purpose of soliciting sales of TMS’s
22
     products and services, each could have resulted in a sale of TMS’s products or services, and a
23
     reasonable trier of fact could ultimately conclude they were made on behalf of TMS.
24
            TMS also prematurely raises a merits question. At this stage, whether TMS can be held
25
     vicariously liable for calls placed by Triumph isn’t the question. Rather, what matters for class
26
     certification is the ability to resolve such issues using common evidence. In re Live Concert
27
     Antitrust Litig., 247 F.R.D. 98, 144 (C.D. Cal. 2007) (“The operative question here is not whether
28   PLAINTIFF’S REPLY ISO                            7
     MOTION FOR CLASS CERTIFICATION
         Case 3:19-cv-05711-EMC Document 80 Filed 05/21/21 Page 12 of 21




 1   the plaintiffs can establish class-wide impact, but whether class-wide impact may be proven by
 2   evidence common to all class members.” (collecting cases)). As explained in the original motion,
 3   because the vicarious liability inquiry turns on the conduct of the parties themselves, courts have
 4   repeatedly found the issue to be suitable for class wide adjudication. See Kristensen v. Credit
 5   Payment Servs., 12 F. Supp. 3d 1292, 1306 (D. Nev. 2014) (“Agency can be resolved on a class-
 6   wide basis.”); Brown v. DirecTV, LLC, 330 F.R.D. 260, 274 (C.D. Cal. 2019) (“Defendant’s
 7   vicarious liability for debt collectors’ prerecorded calls without prior express consent does not
 8   require an individualized analysis.”); Chinitz v. Intero Real Est. Servs., No. 18-CV-05623-BLF,
 9   2020 WL 7391299, at *14 (N.D. Cal. July 22, 2020), reconsideration denied, No. 18-CV-05623-
10   BLF, 2020 WL 5653153 (N.D. Cal. Sept. 23, 2020) (“Agency, therefore, can be resolved on a
11   class-wide basis.” (citation omitted)).
12          The Alarm.com case is instructive. In that case, the defendant argued that it could not be
13   liable for the telemarketing calls placed by a third party because “not all of the calls” were made
14   to solicit sales of its products and none of the calls mentioned the defendant by name. Abante
15   Rooter & Plumbing, Inc. v. Alarm.com Inc., No. 15-CV-6314-YGR, 2017 WL 1806583, at *7
16   (N.D. Cal. May 5, 2017). In rejecting this argument, the court explained that “[t]he question at
17   class certification is whether common evidence exists to answer the question, not whether
18   plaintiffs will ultimately prevail.” Id. The plaintiffs sought to use common evidence, including
19   scripts and the contract between the defendant and the third party, to show the calls were made
20   on behalf of Alarm.com. Id. This was sufficient. As the court explained, “Alarm.com has made
21   no showing that the extent to which Alliance promoted Alarm.com varied significantly from call-
22   to-call requiring an individualized inquiry.” Id. Ultimately, that a particular call may not have
23   resulted in the sale of the defendant’s products and services “is circumstantial evidence and
24   certainty not dispositive.” Id.
25          The same holds true here. Plaintiff seeks to hold TMS’s liable for all of the calls placed
26   by Triumph, not just some of them. To support the vicarious liability inquiry,
27                                                                                             .
28   PLAINTIFF’S REPLY ISO                             8
     MOTION FOR CLASS CERTIFICATION
         Case 3:19-cv-05711-EMC Document 80 Filed 05/21/21 Page 13 of 21




 1   (Triumph Agreement, Dkt. 74-8.)
 2                                                  (id. at pg. 3),
 3                         (Dkt. 74-6, at 26:8-28:12; 46:12-47:12), and the leads that TMS purchased
 4   for Triumph (see Dkt. 75-1 ¶¶ 14-16; see also InfoFree Invoices, copies of which are attached as
 5   Exhibit 1 to Dkt. 75-1). Additionally, Plaintiff will offer Triumph’s testimony regarding its
 6   calling practices. All of this evidence is common to every class member.
 7           And again reminiscent of Alarm.com, TMS has not produced any individualized evidence
 8   with respect to the calls. Instead, it hangs its hat on the sole fact that Triumph solicited sales for a
 9   handful of companies. But just as in Alarm.com, TMS is unable to show that Triumph’s
10   promotion of TMS’s products and services varied in any significant way from call-to-call so as
11   to require individualized inquiries. As Triumph’s designee confirmed, it did not. Moreover, to
12   accept this argument would effectively provide class wide immunity to any company that
13   permitted its agents to work on behalf of multiple principals. This would gut “on behalf of”
14   liability under the TCPA.
15           Because the vicarious liability issue will be determined on the merits using common
16   evidence, the Court should reject this attack on class certification.
17                   2.      TMS’s remaining attack on typicality is a red herring—regardless of
                             the source of lead information, no evidence of consent exists.
18
             TMS also claims that Plaintiff’s claims are atypical because “Triumph is unable to
19
     differentiate between numbers entered into its Vicidial via an uploaded list obtained through
20
     InfoFree or via an individual entry input upon the request of putative class members.” (Def. Opp.
21
     at 13.) According to TMS, this creates additional differences with respect to which members may
22
     have “consented to receive calls.” (Id.) But this argument merely speculates to the existence of
23
     some evidence of consent. No evidence of consent exists.
24
             Indeed, Triumph’s designee testified that during the class period it only obtained leads
25
     from one source, InfoFree. (Dkt. 75-4 at 68:20-24.) Triumph later testified that, at times, it would
26
     manually enter a number into its dialing system. (Ex. A, at 104:13-105:6.) Nevertheless, this
27
28   PLAINTIFF’S REPLY ISO                              9
     MOTION FOR CLASS CERTIFICATION
         Case 3:19-cv-05711-EMC Document 80 Filed 05/21/21 Page 14 of 21




 1   doesn’t create an individualized issue relating to consent. Regardless of the source, neither TMS
 2   nor Triumph has been able to produce any evidence of consent. Put succinctly, “[i]n the absence
 3   of any evidence of consent by the defendant, consent is a common issue with a common answer.”
 4   McCurley v. Royal Seas Cruises, Inc., 331 F.R.D. 142, 174 (S.D. Cal. 2019) (citing Kristensen v.
 5   Credit Payment Servs., 12 F. Supp. 3d 1292, 1305 (D. Nev. 2014)).
 6           Given that no evidence of consent exists, Plaintiff’s claims are typical.
 7                   3.     TMS’s opposition overlooks the numerous other common questions
                            that predominate in this action.
 8
             As an additional point, TMS’s hyperfocus on its claim that individualized inquiries into
 9
     the content of the calls is necessary overlooks the numerous other common issues that cut to the
10
     heart of this case.
11
             “When ‘one or more of the central issues in the action are common to the class and can be
12
     said to predominate, the action may be considered proper under Rule 23(b)(3) even though other
13
     important matters will have to be tried separately, such as damages or some affirmative defenses
14
     peculiar to some individual class members.’” Tyson Foods, Inc. v. Bouaphakeo, 577 U.S. 442,
15
     453, 136 S. Ct. 1036, 1045, 194 L. Ed. 2d 124 (2016) (citing 7AA C. Wright, A. Miller, & M.
16
     Kane, Federal Practice and Procedure § 1778, pp. 123–124 (3d ed. 2005)). Hence, it is not
17
     necessary that every issue be common for every class member. Rather, “federal courts have
18
     recognized that individual issues will likely be present during class actions but that such issues
19
     should not prevent class certification so long as they do not override the underlying common
20
     question.” Smith v. Cardinal Logistics Mgmt. Corp., No. 07-2104 SC, 2008 WL 4156364, at *10
21
     (N.D. Cal. Sept. 5, 2008) (citing Chun-Hoon v. McKee Foods Corp., No. C-05-620 VRW, 2006
22
     WL 3093764, at *5 (N.D. Cal. Oct. 31, 2006)).
23
             TMS’s opposition fails to address in any meaningful way the numerous other common
24
     issues in this matter, including whether: (1) the dialing equipment utilized to place the
25
     telemarketing calls constitutes an ATDS, (2) Triumph or Defendant failed to obtain consent from
26
     any of the class members, and (3) TMS acted willfully. All of these issues will be proven using
27
28   PLAINTIFF’S REPLY ISO                            10
     MOTION FOR CLASS CERTIFICATION
         Case 3:19-cv-05711-EMC Document 80 Filed 05/21/21 Page 15 of 21




 1   common evidence without the need for individualized questions. Moreover, all of these issues are
 2   central to the case and will drive the resolution of the action.
 3           As such, the Court should find that common issues predominate and certify the Class.
 4           D.      Plaintiff And Its Counsel Will Continue To Adequately Represent The Class.
 5           TMS next claims that Plaintiff is not an adequate representative because its “conduct
 6   reveals it has little motivation to actively participate in this case.” (Def. Opp. at 14.) This is so,
 7   according to TMS, because Plaintiff does not “have knowledge of the factual accuracy or
 8   inaccuracy of allegations asserted in the Complaint,” “cannot explain why it did not name
 9   Triumph as a defendant in this litigation,” and did not attend the mediation scheduled in this case
10   (id.). TMS’s attempt to diminish Plaintiff’s commitment to the instant litigation is based on
11   couple of cherry-picked claims that seriously distort Plaintiff’s involvement.2
12           Contrary to TMS’s claim, Plaintiff has a demonstrated commitment to the instant case. To
13   date, Abante provided responses to interrogatories and requests for production and produced 480
14   pages of responsive documents, including emails, TMS marketing material, communications with
15   TMS and its sales representatives, and telephone bills reflecting the calls that Plaintiff received. 3
16   Further, Plaintiff testified to reviewing the discovery responses prior to verifying each, and
17
18   2 Though TMS faults Plaintiff for its purported lack of diligence in this action, the reality is that to
     date, and despite a zealous prosecution, TMS for its part has produced only 50 responsive
19
     documents and has issued zero subpoenas. Plaintiff produced hundreds of pages of responsive
20   documents and effectuated more than ten subpoenas—including filing two subpoena enforcement
     actions (see Abante Rooter and Plumbing, Inc. v. Triumph Merchant Solutions, LLC, Case No.
21   3:20-cv-00754-JAH-BLM (S.D. Cal. 2020); Abante Rooter and Plumbing, Inc. v. Poundteam
     Incorporated, Case No. 8:20-mc-00110-JSM-SPF (M.D. Fla. 2020))—which ultimately resulted
22   in procuring the documents and testimony necessary to prosecute this action on a class basis.
23   3 In its opposition, TMS repeatedly claims that Plaintiff “shockingly” destroyed relevant evidence
     by taking notes of the calls that were not kept. (Def. Opp. at 1, 6, 12.) This grossly exaggerates
24   the testimony. In his deposition, Abante’s designee testified to using handwritten notes as a
     reminder for business purposes, such as customer requests. (Dkt. 76-1, Ex. D, at 83:9-84:10.)
25
     When he would receive a telemarketing call, he testified that he would also write down the
26   number and type of call to later relay to his attorney. (Id. 76:12-19.) In the regular course of
     business, Abante disposes these business notes after the client’s matters are completed, typically
27   every 30 days. (Id. 76:12-19; 83:9-84:10.) This is hardly the nefarious act that TMS attempts to
     make it out to be.
28   PLAINTIFF’S REPLY ISO                              11
     MOTION FOR CLASS CERTIFICATION
         Case 3:19-cv-05711-EMC Document 80 Filed 05/21/21 Page 16 of 21




 1   reviewing the complaint prior to filing. (Abante Depo. Tr., excerpts of which are attached hereto
 2   as Exhibit C, at 184:14-21.) On March 3, 2021, Abante’s corporate representative provided
 3   testimony at a full day deposition. Abante’s representative will also attend and testify at any
 4   potential trial in this matter. This level of commitment is consistent which what courts typically
 5   expect of a class representative. See In re Northrop Grumman Corp. ERISA Litig., No. CV 06-
 6   06213 MMM JCX, 2011 WL 3505264, at *15 (C.D. Cal. Mar. 29, 2011) (finding the plaintiffs to
 7   be adequate representatives because “the class representatives participated actively in discovery,
 8   met with counsel, sat for deposition, and reviewed the complaint before it was filed.”).
 9          In opposition, TMS claims that “Plaintiff does not have an independent recollection of the
10   specific dates or subject matter concerning telephone calls alleged in its Complaint.” (Def. Opp.
11   at 6.) TMS’s grievance appears to be that Plaintiff’s designee could not recite with precision the
12   date and content of every call that he received over a five-year period. But this level of
13   knowledge isn’t required for a class representative. See Williams Corp. v. Kaiser Sand & Gravel
14   Co., 146 F.R.D. 185, 187–88 (N.D. Cal. 1992) (finding adequacy when the plaintiff “may be, as
15   Defendants contend, unfamiliar with some of the details of the case” because “Mr. Williams
16   understands the nature of the allegations brought against Defendants, and is able to describe the
17   basic elements of price fixing and of bid-rigging.”).
18          Nevertheless, Plaintiff’s designee did accurately testify to the substance of the allegations.
19   Plaintiff’s designee recalled beginning to receive calls relating to TMS between 2015 and 2017.
20   (Ex. C, at 29:1-13.) He also testified that he reached out, through counsel, to TMS in 2017 and
21   received a promise to no longer receive calls from TMS. (Id.) Plaintiff further testified regarding
22   his knowledge of calls placed relating to TMS in 2018 and 2019 (the years at issue). (Id. at 82:1-
23   21.) When asked whether the 2018 call was a prerecorded call, Plaintiff’s designee corrected
24   TMS’s counsel’s mistaken assumption and clarified that it was a call placed using an ATDS. (Id.
25   at 82:17-21.) This is consistent with the complaint’s allegations. (See Dkt. 1 ¶¶ 25-29.) In short,
26   Plaintiff has knowledge of the allegations asserted in the Complaint.
27          Second, TMS claims that Plaintiff “cannot explain why it did not name Triumph as a
28   PLAINTIFF’S REPLY ISO                            12
     MOTION FOR CLASS CERTIFICATION
         Case 3:19-cv-05711-EMC Document 80 Filed 05/21/21 Page 17 of 21




 1   defendant in this litigation.” (Def. Opp. at 14.) But this claim is quickly rebuked by reviewing the
 2   deposition transcript. Indeed, Abante’s designee explained that it filed the lawsuit against TMS
 3   because all of the information received from Triumph related to TMS and the calls were placed
 4   “on behalf of TMS.” (Ex. C, at 217:6-218:5.) Whether TMS is satisfied with the response is
 5   beside the point: it strains credibility to suggest, as TMS does, that Abante didn’t provide a
 6   response at all.
 7           Third, TMS’s claim that Plaintiff’s absence at the mediation sessions in this case renders
 8   it inadequate is also unsupported. Plaintiff was available to communicate its approval/rejection to
 9   any potential settlement. Tellingly, Defendant points to no authority to suggest that failing to
10   attend a mediation session somehow renders Plaintiff inadequate. This is likely because courts
11   have reached the opposite conclusion. See Schmitt v. Younique LLC, No.
12   SACV171397JVSJDEX, 2019 WL 1431906, at *6 (C.D. Cal. Jan. 10, 2019) (finding plaintiffs to
13   be adequate representatives despite defendant’s claims that “they did not attend mediation”);
14   Henderson v. Bank of New York Mellon, 322 F.R.D. 432, 435 (D. Mass. 2017) (rejecting the
15   defendant’s claim that plaintiff “was inadequate because she failed to attend or call in to the
16   parties' mediation.”).
17           In short, Plaintiff has demonstrated a commitment to this case and has no conflicts with
18   the Class. As such, the Court should find that Plaintiff will fairly and adequately represent the
19   interests of the Class.
20           E.         Certification Pursuant To Rule 23(b)(2) Is Appropriate Here.
21           TMS also claims that certification pursuant to Rule 23(b)(2) is improper because “the
22   primary relief sought is not declaratory or injunctive, but rather monetary.” (Def. Opp. at 15.)
23   TMS further asserts that Plaintiff cannot show that “TMS acted or refused to act on grounds that
24   apply uniformly to all putative class members” because “this case involves the policy or practice
25   of Triumph” rather than TMS. (Id. at 15-16.) TMS misunderstands both hybrid certification and
26   the relief sought in this case.
27           First, while Rule 23(b)(2) certification alone is inappropriate where “monetary relief is
28   PLAINTIFF’S REPLY ISO                            13
     MOTION FOR CLASS CERTIFICATION
         Case 3:19-cv-05711-EMC Document 80 Filed 05/21/21 Page 18 of 21




 1   not incidental to the injunctive or declaratory relief”, courts “may properly certify Plaintiffs claim
 2   for injunctive relief under (b)(2) and their claim for monetary relief under (b)(3).” Zepeda v.
 3   PayPal, Inc., No. C 10-1668 SBA, 2017 WL 1113293, at *17 (N.D. Cal. Mar. 24, 2017)
 4   (collecting cases); see also Raffin v. Medicredit, Inc., No. CV154912GHKPJWX, 2017 WL
 5   131745, at *10 (C.D. Cal. Jan. 3, 2017) (“But Medicredit fails to consider that we can certify
 6   Raffin's claim for injunctive relief under (b)(2) and her claim for monetary relief under (b)(3).”
 7   (collecting cases)). This is precisely the case here. Plaintiff is not seeking to certify a Rule
 8   23(b)(2) for the purposes of obtaining monetary damages.4 Rather, Plaintiff is seeking injunctive
 9   relief pursuant to Rule 23(b)(2) to require TMS to implement stricter policies and procedures to
10   ensure that its sales representatives comply with the TCPA. On the other hand, Plaintiff also
11   seeks certification pursuant to Rule 23(b)(3) for monetary damages.
12           Additionally, the injunctive relief sought does not concern Triumph’s policies and
13   practices, as TMS has suggested (def. opp. at 16). Instead, Plaintiff seeks injunctive relief to put
14   an end to TMS’s uniform practices of hiring thousands of sales representatives and taking no
15   steps to ensure that the representatives comply with the TCPA. Indeed,
16
17                     (Dkt. 74-6, at 69:11- 21.)
18
19                                    Dkt. 74-6, at 62:24-25; 69:22-25.) As a result, TMS’s sales
20   representatives are free to engage in reckless telemarketing absent any oversight, from which
21   TMS stands to reap the benefits. For this reason, Plaintiff seeks an injunction requiring Defendant
22   to implement stricter oversight, policies, and procedures.
23          As such, Plaintiff respectfully requests that the Court issue an Order certifying the
24   proposed Class for injunctive relief pursuant to Rule 23(b)(2).
25
26
     4Seeking monetary relief under Rule 23(b)(2) is generally inappropriate given the need for notice
27   and the opportunity for class members to opt-out in classes where claims for monetary damages
     may be released—both of which are required under Rule 23(b)(3).
28   PLAINTIFF’S REPLY ISO                          14
     MOTION FOR CLASS CERTIFICATION
            Case 3:19-cv-05711-EMC Document 80 Filed 05/21/21 Page 19 of 21




              F.     The Class Definition Is Not Speculative, And Certification Pursuant To Rule
 1
                     23(b)(3) Is Appropriate.
 2            As a final point, TMS also claims that certification under Rule 23(b)(3) would be
 3   improper because “the class definition is speculative on its face as the term ‘could’ simply
 4   indicated a possibility.” (Def. Opp. at 19.) TMS is again incorrect.
 5            The proposed class definition simply conforms to the evidence produced to date. As
 6   previously explained, all of the calls placed by Triumph were placed for the purpose of soliciting
 7   the sale of TMS’s products and services. There will be no need, as TMS claims, “to scrutinize the
 8   content of each telephone call placed by Triumph” to determine which could have resulted in the
 9   sale of a TMS product or service. (Def. Opp. at 19.) Rather, the proposed class encompasses all
10   of the calls that Triumph placed to cellular telephones during the class period. Whether a class
11   member received a call on their cellular telephone, can be readily ascertained by reference to
12   objective criteria, Triumph’s call records. See Herrera v. LCS Fin. Services Corp., 274 F.R.D.
13   666, 672-73 (N.D. Cal. 2011) (“An identifiable class exists if its members can be ascertained by
14   reference to objective criteria.”). Any remaining questions regarding manageability can be
15   addressed through class member declarations or telephone bills.
16            Accordingly, the proposed class definition is not subjective, and the Court should certify
17   the proposed Class pursuant to Rule 23(b)(3) as well.
18   III.     CONCLUSION
19            Plaintiff’s proposed Class definition is sufficiently tailored to meet the requirements of
20   Fed. R. Civ. P. 23, and common issues of fact and law predominate over any supposed individual
21   issues. As such, the Court should grant class certification and award such additional relief as the
22   Court deems necessary, reasonable, and just.
23
24                                                  Respectfully submitted,

25   Dated: May 21, 2021                            ABANTE ROOTER AND PLUMBING, INC.,
                                                    individually and on behalf of all others similarly
26                                                  situated,
27
                                                    By: /s/ Patrick H. Peluso
28   PLAINTIFF’S REPLY ISO                             15
     MOTION FOR CLASS CERTIFICATION
         Case 3:19-cv-05711-EMC Document 80 Filed 05/21/21 Page 20 of 21




 1
                                        Richard T. Drury (SBN: 163559)
 2                                      Rebecca Davis (SBN 271662)
                                        Lozeau Drury LLP
 3                                      1939 Harrison St., Suite 150
                                        Oakland, CA 94607
 4                                      Tel: 510-836-4200
                                        Richard@lozeaudrury.com
 5                                      Rebecca@lozeaudrury.com
 6
                                        Steven L. Woodrow (pro hac vice)
 7                                      Patrick H. Peluso (pro hac vice)
                                        Taylor T. Smith (pro hac vice)
 8                                      Woodrow & Peluso, LLC
                                        3900 East Mexico Ave., Suite 300
 9                                      Denver, Colorado 90210
10                                      Tel: 720-213-0675
                                        swoodrow@woodrwopeluso.com
11                                      ppeluso@woodrowpeluso.com
                                        tsmith@woodrowpeluso.com
12

13
14
15
16
17
18
19
20
21
22

23
24
25
26
27
28   PLAINTIFF’S REPLY ISO                16
     MOTION FOR CLASS CERTIFICATION
         Case 3:19-cv-05711-EMC Document 80 Filed 05/21/21 Page 21 of 21




 1                                    CERTIFICATE OF SERVICE
 2          The undersigned hereby certifies that a true and correct copy of the above papers was
 3   served upon counsel of record by filing such papers via the Court’s ECF system on May 21, 2021.
 4                                               /s/ Patrick H. Peluso
 5
 6
 7
 8
 9
10
11
12

13
14
15
16
17
18
19
20
21
22

23
24
25
26
27
28   PLAINTIFF’S REPLY ISO                          17
     MOTION FOR CLASS CERTIFICATION
